        Case 1:19-cr-00064-GHW Document 111 Filed 08/16/21 Page 1 of 1


                         Inner City Press                                     USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
August 16, 2021
                                                                              DOC #:
By E-mail to Chambers                                                         DATE FILED: 8/16/2021

Hon. Gregory H. Woods, United States District Judge
Southern District of New York, 500 Pearl Street New York, NY 10007
Re: Press and Public Access to submissions in US v. Edwards, 19-cr-64 (GHW)
Dear Judge Woods:
  I write for a third time pursuant to your June 6, 2021 order and in supplemental
support of the July 21, 2021 application for press and public access to submissions
to this Court by defendant Edwards, that triggered a judicial conference.
 To keep this brief: in yesterday's submission Edwards' CJA counsel chides Inner
City Press for not quoting from a transcript she has access to, but which is (later)
10 cents a page on PACER with no $3 cap. Nevertheless, see quote below.
 Bigger picture, it is Inner City Press' position that the moment the defendant thanked the court
for considering the letter, it became imperative they be unsealed.

As the case law make clear, eschewing sealing / secrecy of court files is to make
the operations of courts transparent to the public, outside of any assurance that a
document the defendant (or prosecutor) submits and thanks a judge for considering
was or was not acknowledged by the judge as having been considered.
By analogy, it's also about the appearance of propriety, not some personal or private certainly.
See, e.g., Press-Enterprise Co. v. Superior Court of Calif., Riverside County, 464 U.S. 501 at
508 (1984) ("Openness thus enhances both the basic fairness of the criminal trial and the
appearance of fairness so essential to public confidence in the system"). See also, Richmond
Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980); CBS, Inc. v. District Court, 765 F.2d 823 (9th
Cir. 1985); U.S. v. Milken, 780 F.Supp. 123 (S.D.N.Y. 1991).
Here now the quote from the transcript (Dkt 104), Page 38: THE DEFENDANT: "You, your
Honor, you have shown good faith in your response to my letter to your chambers, and for that,
I would like to thank you."
The letter(s) should be made public and part of the docket as should this application / opposition.
 Respectfully submitted,
/s/
Matthew Russell Lee, Inner City Press
cc: carvlin@hotmail.com, daniel.richenthal@usdoj.gov
Inner City Press: In-house SDNY: Room 480, 500 Pearl Street, NY NY 10007
E-mail: Matthew.Lee@innercitypress.com - Tel: 718-716-3540
Regular Mail: Dag Hammarskjold Center, Box 20047, New York, NY 10017
